UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6798


RAMONA WILLIAMS,

                 Plaintiff – Appellant,

          v.

LISA BURGRESS, Officer employed by the       local   U.S.   Marshals
Service; DOE #2, Officer employed by the     local   U.S.   Marshals
Service; DOE #3, Officer employed by the     local   U.S.   Marshals
Service; DOE #4, Officer employed by the     local   U.S.   Marshals
Service; DOE #5, Officer employed by the     local   U.S.   Marshals
Service,

                 Defendants – Appellees,

          and

UNITED STATES MARSHALS SERVICE; UNKNOWN OFFICER OF UNTIED
STATES MARSHALS SERVICE,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00115-REP)


Submitted:     August 18, 2011               Decided:   August 22, 2011




Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ramona Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ramona       Williams    appeals       the   district       court’s        order

accepting         the   recommendation          of   the    magistrate           judge     and

dismissing without prejudice Williams’ civil rights action, and

a subsequent order denying reconsideration.                          We have reviewed

the record and find no reversible error.                     Accordingly, we affirm

for   the    reasons       stated    by   the    district        court.         Williams    v.

Burgress, No. 3:09-cv-00115-REP (E.D. Va. May 13, 2010; June 14,

2010).       We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented      in    the     materials

before      the    court    and     argument     would     not    aid     the    decisional

process.



                                                                                   AFFIRMED




                                            3